DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive.  Applicant asserts: 
Re Claim 1: In the Office Action, the Office conceded that Norrman fails to teach or suggest at least "receiving, by a first network node associated with a home network and from a second network node associated with an access network, identity data indicating a subscriber identifier (SID) and a terminal identifier (TID), wherein the TID is a Permanent Equipment Identifier (PEI) [and] determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID and the TID," as recited by claim 1. To make up for this conceded deficiency, the Office cites to the operations of the deriving unit 45 of Zhang. Applicant respectfully disagrees.
Examiner respectfully disagrees and very kindly points out that NORRMAN discloses determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID; (See NORRMAN Fig. 4, [0064]: the HSS 15 may generate the pseudonym by inputting the IMSI and a time dependent parameter into . . . a key derivation function) NOTE: Also See Fig. 3, [0057].
Examiner very kindly points out that what NORRMAN does not appear to explicitly disclose is determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID and the TID;
Re Claim 1: More particularly, the Office cites the HSS 50 of Zhang as the claimed "first network node associated with a home network" and the MME-RN 40 of Zhang as the claimed "second network node associated with an access network." However, Applicant respectfully notes that the deriving unit 45 of Zhang is a portion of the MME-RN 40, not the HSS 50 of Zhang. As such, the operations of the deriving unit 45 do not teach or suggest "determining, by the first network node [associated with the home network], a first tied key using a tying key derivation function (TKDF) based on the SID and the TID," as recited by claim 1. As such, Zhang fails to supplement for the conceded deficiency of Norrman.
Examiner respectfully disagrees and very kindly points out that Zhang discloses determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID and the TID; (See Zhang [0053] 4.  HSS 50 retrieves Kpub based on the received IMEI (or any other identity used for RN)).  Examiner very kindly points out that HSS 50 “retrieving” Kpub is equivalent to “determining”
Alternatively, Examiner very kindly points out that it would have been obvious to one of ordinary skill in the art to have modified the teaching of Zhang (determining a first tied key . . . based on [both] the SID and the TID) to function at the first network node as taught by NORRMAN.  Doing so would merely involve (C) Use of known technique to improve similar devices (methods, or products) in the same way; (See MPEP 2143 I.(C)).
Alternatively, Examiner very kindly points out that NORRMAN discloses determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on identity data (In particular, SID as mentioned above).  Zhang discloses identity data including both subscriber identifier (SID) and a terminal identifier (TID) (See Zhang Fig. 1, [0052] 3.  MME-RN 40 sends IMSI and IMEI to HSS 50 in Authentication Data Request message).  Examiner very kindly points out that both SID and TID are UE identity data, and it would have been obvious to one of ordinary skill in the art to have modified the teaching of NORRMAN (UE identity data including SID) to include UE identity data including both SID and TID as taught by Zhang.  Doing so would merely involve (B) Simple substitution of one known element for another to obtain predictable results; (See MPEP 2143 I.(B)).


/MINJUNG KIM/
Examiner, Art Unit 2644